DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0001], the status of grandparent application 15/354,112 should be updated as “U.S. Patent No. 10,315,248”, and the status of parent application 16/402,947 should be updated as “abandoned”.
In paragraph [0020], 9th line, replace “shall” with “shell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the cast part" bridging the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiemann (US 6,530,416), which was cited in the Information Disclosure Statement dated December 1, 2020.
Regarding independent claim 1, Tiemann discloses a casting mold that includes a casting shell and a casting core defining a cavity therebetween (abstract; column 3, line 8 through column 4, line 20; and Figures 3 and 4), in which the casting core comprises the following structural features:
a body including a first feature (39) corresponding to a second feature of a part cast in the cavity (see Figures 3 and 4); and

Regarding claim 2, the first feature (39) defines an internal surface of the cavity.
Regarding claim 3, the casting shell and the casting core define an excess portion of the cavity that is external to the part cast in the cavity, wherein the fourth feature of the part is formed in the excess portion (see Figure 4).
Regarding claim 6, the casting core further includes a fifth alignment feature (45) spaced apart from the third alignment feature (35), the fifth alignment feature (45) defining an external portion of the cavity that creates a corresponding sixth feature of the cast part (see Figures 3 and 4).
Regarding independent claim 13, Tiemann discloses a casting mold for forming a cast part (abstract; column 3, line 8 through column 4, line 20; and Figures 3 and 4), in which the casting mold comprises the following structural features:
a casting shell having an internal surface bounding an interior (see Figure 3); and
a casting core positioned within the interior to define a cavity between the casting core and the casting shell, whereby the internal surface of the casting shell defines an outer surface of the cast part, in which the a casting core comprises the following (in referring to Figures 3 and 4):
a body (37);
a passage feature comprising a protrusion (39) extending from the body (37); and
an alignment feature (35) extending from the body (37) and defining a fixed position relative to the passage feature (39), the alignment feature (35) contacting the internal surface of the casting shell to define a corresponding surface feature on the outer surface of the cast part.
Regarding claim 14, a second alignment feature (33) extends from the body (37) and contacts the internal surface of the casting shell to define a corresponding second surface feature on the outer surface of the cast part (see Figures 3 and 4).
Regarding claim 15, the alignment feature (35) comprises a first surface confronting the passage feature (39) and a second surface abutting the internal surface of the casting shell (see Figures 3 and 4).
Regarding claim 16, the first surface of the alignment feature (33) is convex.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann (US 6,530,416).
Regarding claims 4, 5, and 20, Tiemann discloses the claimed structural features of independent claims 1 and 13, but lacks disclosure of the exterior (fourth) feature and/or the surface (passage) feature being a groove or a protrusion.  However, it would have been obvious to one of ordinary skill to form an exterior feature and/or a surface (passage) feature to be of any desired shape and size, including grooves and protrusions, since Tiemann discloses the structural features of the claimed casting core, for which any particular shape or size of the part to be cast can be formed during a casting process that corresponds in a complementary manner to the features provided/designed on the external surface of the casting core.
Regarding claims 17-19 and 21-26, Tiemann discloses the claimed structural features of independent claim 13, but lacks the features of the claimed specific locations of the additional confronting and/or alignment surfaces of the alignment and passage features, including an extension contacting an internal surface of the casting shell.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 29, 2021